DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/2021 has been entered.
 
Response to Amendment
The RCE filed on 4/01/2021 with claim amendments dated 3/03/2021 has been entered. The applicant amended claims 1, 15 and 20. Claims 2-7, 11-14, 16, 18-19, 21, 26 and 28-29 are cancelled claims.  Claims 1, 8-10, 15, 17, 20, 22-25 and 27 are pending.
Response to Arguments
The Applicant’s arguments filed on 03/03/2021, with respect to the rejection Under 35 U.S.C. § 103 of the independent claims 1 and 20 have been fully considered but they are not persuasive. 
The Applicant amended independent claims 1 and 20 and dependent claim 15. The Applicant argues in Remarks of 3/03/2021 that the prior art “Weiss teaches two different mirrors that each rotate along a different axis. Claims 1 and 20 provides a single mirror that is configured to oscillate along two different axes. Accordingly, Weiss fails to teach or render obvious the above-cited features of claim 1, and the similar features of claim 20. Further, Sprague does not remedy the deficiencies of Weiss. Thus, the cited references, individually and in combination, fail to teach or suggest the features of each of claims 1 and 20”, [page 5 of 7]. The Examiner respectfully disagrees. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Weiss in para [161] teaches mirror 22 configured to oscillate along first axis 26 and second mirror 24 configured to oscillate along second axis 28, and Fig. 2 shows the axes 26, 28 are orthogonal to each other. With respect to the argument that “Claims 1 and 20 provides a single mirror”, the Examiners response is, the claim submitted on 11/20/2020 recited, “a mirror”, which does not require “a single mirror”. Claim recites “a mirror”, the Examiner would like to point out that the court identified “The terms "a," "an," and "the," as used in the claim, are not sufficiently defined or limited to denote a limitation of quantity, but rather the presence of at least one referenced item (i.e., an indefinite article “a” or “an” carries the meaning of “one or more”).  Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 85 U.S.P.Q.2d 1503 (Fed. Cir. 2008)”. Moreover, this interpretation is consistent with 
 With respect to dependent “claims 8, 15, 17, 22, 25 and 27”, “claims 9 and 23” and “claims 10 and 24” the Applicant argue that the cited references fail to disclose the features of dependent claims, at least by virtue of their respective dependence on claims 1 and 20”. The Examiner respectfully disagrees. Amended independent claims 1 and 20 are properly rejected in this office action, therefore the dependent claims are not allowable for depending on rejected base claim, and also limitations of each of the dependent claims are individually rejected. Therefore, the Applicants argument is not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 8, 15, 17, 20, 22, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss et al. (US 2008/0123167) in  view of Sprague et al. (US 2007/0273794), and further in view of Lin (US 8,456,724).

Regarding claim 1, Weiss teaches a MEMS micro-mirror device (refer to US 2008/0123167) comprising,
a package (Weiss in Fig. 2 shows device 20 which is a package; MEMS micro-mirror device arrangements as a bundle with a light source and mirrors; and Fig. 3 shows the “side view of the device of FIG. 2”, [0123-0124]) comprising - a cap member (Fig. 3, cap member is the upper portion including 48, 44, 50, 40, which is the overlaying or covering structure, i.e. something that serves as a cover or protection for the inner beam source and mirrors) comprising a transparent portion to transmit light (Fig. 2 shows device 20 as a package, side view Fig. 3 shows transparent portion 50, “light beam 31, generated by image generating device 46, …. transmitted through a region 50 of substrate 40”, [0181]); the cap member overlying the laser light source 38 and mirrors 22, 24 and sensing mechanism 34, (see Fig. 2 and [0170]).
a laser light source (Fig. 3, laser light source 38; “Source 38 can be, for example, a light-emitting diode or a laser diode”, [0179]) disposed within the package (Weiss teaches 38 arrange in a particular position of the disclosed package: see Fig. 3; “light source and the position sensitive detector can be positioned along a straight line to preferably engage a single plane, thereby to minimize a thickness of the MEMS”, 
a mirror disposed within the package (Fig. 3, “first mirror 22”, [0178] disposed within the package 20) and configured to oscillate along an oscillation axis (“first mirror 22 is allowed to rotate in a plane perpendicular to the figure plane (about an axis parallel to axis 28)”, [0178]), and along a second oscillation axis (Fig. 3 shows two oscillation axes), the second oscillation axis orthogonal to the oscillation axis (Fig. 3 shows the oscillating arrows on first mirror 22 and the second mirror 24. Figure shows oscillation axis of first and second mirrors are perpendicular to each other”), the mirror arranged to receive the light beam (Fig. 3 shows mirror 22 arranged to receive light beam) and reflect the light beam through the transparent portion (Fig. 3, reflected light beam passes through the transparent portion 50, “transmitted through a region 50”, [0181]).
Although Weiss teaches a laser light source disposed within the device (Fig. 3, laser light source 38 disposed within the device; “Source 38 can be, for example, a light-emitting diode or a laser diode”, [0179]), 
Weiss doesn’t explicitly teach a base member, the cap member overlying the base member, and a light source is a red light source disposed within the package emit a red light; a green light source disposed within the package emit a green light; a blue light source disposed within the package emit a blue light; a beam combiner disposed within the package, the beam combiner arranged to combine the red light, the green light, and the blue light into a light beam; and the mirror is a single mirror.
Weiss and Sprague are related as MEMS scanner.



    PNG
    media_image1.png
    390
    731
    media_image1.png
    Greyscale

Weiss and Sprague doesn’t explicitly teach the mirror is a single mirror and configured to oscillate along an oscillation axis and along a second oscillation axis, the second oscillation axis orthogonal to the oscillation axis.
Weiss and Lin are related as MEMS scanner. Lin teaches a single mirror and configured to oscillate along an oscillation axis and along a second oscillation axis, the second oscillation axis orthogonal to the oscillation axis (Fig. 3 shows a mirror 361 configured to oscillate along an oscillation axis X1 and along a second oscillation axis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mirrors of Weiss in view of Lin to include a single mirror, for the predictable result of saving space, manufacturing cost and complexity. 
Regarding claim 8, the MEMS micro-mirror device according to claim 1 is rejected (see above).
Weiss in view of Sprague and Lin teaches the MEMS micro-mirror device of claim 1. Weiss further teaches the MEMS micro-mirror device according to claim 1, further comprising one or more magnetic elements. (“First mirror 22 is subjected to a step-wave modulated driving force, which is preferably applied using a magnetic circuit generating a magnetic field”, [0162]), Lin also teaches mirror comprising magnetic elements in Fig. 4.
Regarding claim 15, the MEMS micro-mirror device according to claim 1 is rejected (see above). 
Weiss in view of Sprague and Lin teaches MEMS micro-mirror device according to claim 1. Weiss further teaches MEMS micro-mirror device comprising a reflector (Fig. 3, reflector 44, “optical elements 44 for redirecting light beam”, [0180] and “reflected by region 48”, [0182]) arranged to receive the light beam and reflect the light bream to the single mirror (“optical elements 44 for redirecting light beam 31 onto second mirror”, [0180], Lin in Fig. 3 teaches a single mirror).
Regarding claim 17, the MEMS micro-mirror device according to claim 1 is rejected (see above). 
Weiss in view of Sprague and Lin teaches MEMS micro-mirror device according to claim 1. Sprague further teaches the MEMS micro-mirror device according to claim 1, the red light source, the green light source, and the blue light source each configured to generate laser light (“light sources 116 … comprise red, green, and blue modulated lasers”, [0040]; “brightness values corresponding to pixel values in the input”, [0040]),  based on pixels of a two-dimensional image to be displayed (“a 2D scanner, scanner 120 is driven to scan output beam 125 along a plurality of axes (optionally through final optics 126) to sequentially illuminate pixels in the field of view to produce the image 128”, [0049]; Weiss teaches “MEMS are of particular interest because they provide sufficient speed for two-dimensional displays”, [0014]).
Regarding claim 20, Weiss teaches a system device (refer to US 2008/0123167) comprising: 
a package (Weiss in Fig. 2 shows device 20 is a package, MEMS micro-mirror device arrangements as a bundle with a light source and mirrors; and Fig. 3 shows the “side view of the device of FIG. 2”, [0123-0124]), formed at least in part from a silicon substrate (“substrate 40”, [0179], “mirrors can be made of, for example, a silicon substrate”, [0160]), 
a package comprising (Weiss in Fig. 2 shows device 20 as a package, MEMS micro-mirror device arrangements as a bundle with a light source; and Fig. 3 shows the “side view of the device of FIG. 2”, [0123-0124]) - a cap member (Fig. 3, cap member is the upper portion including 48, 44, 50, 40 and their intermediate structures, which is the 
a laser light source (Fig. 3, laser light source 38; “Source 38 can be, for example, a light-emitting diode or a laser diode”, [0179]) disposed within the package (Weiss teaches 38 arrange in a particular position of the disclosed package: see Fig. 3; “light source and the position sensitive detector can be positioned along a straight line to preferably engage a single plane, thereby to minimize a thickness of the MEMS”, [0214]), the laser light source emit a laser light (Source 38 can be, for example, a light-emitting diode or a laser diode [0179]); 
a mirror (“mirror 22”, [0178]), formed at least in part from the silicon substrate (“mirrors can be made of, for example, a silicon substrate”, [0160]), disposed within the device (Fig. 3 shows mirrors 22 and 23 disposed in the device) and configured to oscillate along an oscillation axis (“first mirror 22 is allowed to rotate in a plane perpendicular to the figure plane (about an axis parallel to axis 28)”, [0178]) and along a second oscillation axis, the second oscillation axis orthogonal to the oscillation axis (Fig. 3 shows the oscillating arrows on mirror 22 and the second mirror 24. Figure shows oscillation axis of first and second mirrors are orthogonal to each other”), the mirror arranged to receive the light beam and reflect the light beam through the transparent 
Although Weiss teaches a laser light source disposed within the device (Fig. 3, laser light source 38 disposed within the device 20; “Source 38 can be, for example, a light-emitting diode or a laser diode”, [0179]), 
Weiss doesn’t explicitly teach a base member, the cap member overlying the base member, and a light source is a red light source disposed within the package emit a red light; a green light source disposed within the package emit a green light; a blue light source disposed within the package emit a blue light; a beam combiner disposed within the package, the beam combiner arranged to combine the red light, the green light, and the blue light into a light beam and the mirror is a single mirror.
Weiss and Sprague are related as MEMS scanner.
Sprague teaches the cap member overlying the base member, a light source is a red light source disposed within the device emit a red light; a green light source disposed within the device to emit a green light and a blue light source disposed within the device to emit a blue light; and a beam combiner disposed within the device, the beam combiner arranged to combine the red light, the green light, and the blue light into a light beam (See annotated Fig. 11 above, element 102, including 114, 1102 and other elements inside, is the package, top part 102 as a cover and overlaying a base 1102, “The MEMS scanner 120 and the light sources 116 may be interfaced directly to the circuit board 1102”, [0061]; “the circuit board 1102 may contain one or more of sensors, light source drivers, scanner controller, video controller electronics, and memory”, [0061]; and “integrated photonics module 102, according to an embodiment. The light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Weiss in view of Sprague to include the module in a package with a base member, cover with a cap and use light source of a red light, a green light, and a blue light and a beam combiner as taught by Sprague, for the predictable result of holding the lights and mirrors on a secure and reliable structure, covering and protecting the elements, and use light source of a red light, a green light, a blue light and a beam combiner to generate R, G, and B beams and control to desired intensity and color content to improve color gamut and brightness. 
Weiss and Sprague doesn’t explicitly teach the mirror is a single mirror and configured to oscillate along an oscillation axis and along a second oscillation axis, the second oscillation axis orthogonal to the oscillation axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mirrors of Weiss in view of Lin to include a single mirror, for the predictable result of saving space, manufacturing cost and complexity. 
Regarding claim 22, the system according to claim 20 is rejected (see above).
Weiss in view of Sprague and Lin teaches the system of claim 20. 
Weiss further teaches the system according to claim 20, further comprising one or more magnetic elements. (“First mirror 22 is subjected to a step-wave modulated driving force, which is preferably applied using a magnetic circuit generating a magnetic field”, [0162]). Lin also teaches mirror comprising magnetic elements in Fig. 4.
Regarding claim 25, the system according to claim 20 is rejected (see above).
Weiss in view of Sprague and Lin teaches the system of claim 20. 
Weiss further teaches the system comprising a reflector (Fig. 3, reflector 44, “optical elements 44 for redirecting light beam”, [0180], and “reflected by region 48”, [0182]) arranged to receive the light beam and reflect the light bream to the mirror (“optical elements 44 for redirecting light beam 31 onto second mirror”, [0180], see Fig. 3).
Regarding claim 27, the system according to claim 20 is rejected (see above).
Weiss in view of Sprague and Lin teaches the system of claim 20. 
Sprague further teaches the MEMS micro-mirror device according to claim 1, the red light source, the green light source, and the blue light source each configured to generate laser light (“light sources 116 … comprise red, green, and blue modulated lasers”, [0040]; “brightness values corresponding to pixel values in the input”, [0040]),  based on pixels of a two-dimensional image to be displayed (“a 2D scanner, scanner 120 is driven to scan output beam 125 along a plurality of axes (optionally through final optics 126) to sequentially illuminate pixels in the field of view to produce the image 128”, [0049]; Weiss teaches “MEMS are of particular interest because they provide sufficient speed for two-dimensional displays”, [0014]).

Claims 9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss et al., in view of Sprague et al. and Lin, as applied to claim 8 or 22, and further in view of Neukermans et al. (US 5,969,465).

Regarding claim 9, the MEMS micro-mirror device according to claim 8 is rejected (see above). 
Weiss in view of Sprague and Lin teaches the MEMS micro-mirror device according to claim 8.
Weiss doesn’t explicitly teach the MEMS micro-mirror device according to claim 8, wherein the each magnetic element has an aperture.

Regarding claim 23, the system according to claim 22 is rejected (see above).
Weiss in view of Sprague and Lin teaches the system of claim 22.
Weiss doesn’t explicitly teach the MEMS micro-mirror device according to claim 8, wherein the magnetic element or each magnetic element has an aperture.
Weiss and Neukermans are related to scanners. Neukermans teaches wherein the magnetic element has an aperture (Fig. 9, magnetic element 162 has opening in the middle part). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an aperture in the middle of the magnetic element. One ordinary skill in art would have been motivated to have an aperture in the middle to control the vibrational frequency of the principal torsional vibrational mode and vibrational frequency of any other vibrational mode of the frame, as Neukermans teaches in col. 9, line 62 to col. 10, line 9.

Claims 10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss et al. in view of Sprague et al. and Lin, as applied to claim 1 or 20, and further in view of Burke et al. (20020176657).

Regarding claim 10, the MEMS micro-mirror device according to claim 1 is rejected (see above). 
Weiss in view of Sprague et al. and Lin teaches MEMS micro-mirror device according to claim 1.
Weiss doesn’t explicitly teach the package comprises a ceramic component.
Weiss and Burke are related as MEMs devices. Burke teaches a single package comprises a ceramic component (“the substrate may be a ceramic comprising either a multi-layer thick film”, [[0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ceramic component. One ordinary skill in art would have been motivated to use a ceramic component as Burke disclosed to reduce thermal induced stresses during operation (paragraph [0118]).
Regarding claim 24, the system according to claim 20 is rejected (see above).
Weiss in view of Sprague et al. and Lin teaches the system of claim 20. 
Weiss doesn’t explicitly teach the package comprises a ceramic component.
Weiss and Burke are related to MEMs devices. Burke teaches a single package comprises a ceramic component (“the substrate may be a ceramic comprising either a multi-layer thick film”, [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ceramic component. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872